DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on April 30, 2020 and October 14, 2020 has been considered by the examiner (see attached PTO-1449 form).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, recites “corresponding to the content based on the content” is not clear.  How can a content be based on a content?


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the storage medium described open-ended language in the specification on page 39 lines 25-29.  Regarding claim 14, while storage medium is disclosed in the specification as hard disk drive (HDD), solid state drive (SSD), read-only memory (ROM), random access memory (RAM), CD-ROM, a magnetic tape, a floppy disk, and an optical data storage device, its description is open-ended and allows for non-statutory embodiments such as signal or carrier wave under the broadest reasonable interpretation.  The suggested claim language to obviate the rejection is “non-transitory storage medium”.   

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11-14 are rejected under 35 U.S.C. 102(a1) as being anticipated by Shepherd et. al. (U.S. Patent No. 10,056,078).

Regarding claims 1, 13 and 14, Shepherd et al. discloses an artificial intelligence apparatus for providing visual information, the artificial intelligence apparatus comprising (see fig. 10 (speech-controlled device, 110)): 
a display unit (see fig. 10 (display, 105)); and 
a processor configured to (see fig. 10 (controller/processor)):
obtain sound data (see col. 3, lines 9-31 and fig. 1; a user using microphone 103 of the device 110 may speak an utterance (represented by input audio 11) including a query to a speech-controlled device); 
determine a type of content included in the obtained sound data (see col. 3, lines 32-55, and fig. 1; server determines the user's intent (i.e., search or browse for content) and a topic (e.g., newly released movies, etc.); 
generate related information corresponding to the content based on the content and the type of the content (see col. 4, lines 45-54 and fig. 1; The server 120 may generate the metadata based on the results to be displayed and/or output template requirements of the endpoint device 140); and 
 Upon receiving the results and metadata, the endpoint device 140 outputs the results according to instructions contained within the metadata).

Regarding claim 11, Shepherd et al. discloses everything claimed as applied above (see claim 1).  Shepherd et al. discloses convert the sound data into a text using a speech to text (STT) engine (see col. 1, lines 16-19); and
determine the type of the content in the converted text using a natural language processing engine (see col. 11, lines 47-63, figs. 4A-4C),
wherein at least one of the STT engine or the natural language processing engine is learned using a machine learning algorithm or a deep learning algorithm (see col. 1, lines 66-col. 2, lines 7, col. 8, lines 3-14).

Regarding claim 12, Shepherd et al. discloses everything claimed as applied above (see claim 11).  Shepherd et al. discloses if a command of a user is included in the sound data, determine the type of the content as a command;
obtain intention information corresponding to the sound data using the natural language processing engine (see col. 11, lines 47-col. 12, line 25, figs. 4A-4C); and
generate a response of the intention information as the related information (see col. 11, lines 47-col. 12, line 25, figs. 4A-4C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. as applied to claim 1 above, and further in view of Choi et al. (U.S. Pub. No. 2015/0106090).

Regarding claim 2, Shepherd et al. discloses everything claimed as applied above (see claim 1).  However, Shepherd et al. is silent as to wherein the processor is configured to: determine at least one item to be included in the related information based on the type of the content; and generate the related information based on the determined at least one item.
Choi et al. discloses wherein the processor is configured to: determine at least one item to be included in the related information based on the type of the content (see paragraph 0074, fig. 5 (510)); and

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Shepherd et al. to include wherein the processor is configured to: determine at least one item to be included in the related information based on the type of the content; and generate the related information based on the determined at least one item as taught by Choi et al. for the advantage of displaying detailed information corresponding to the selected item.

Regarding claim 3, Shepherd et al. and Choi et al. discloses everything claimed as applied above (see claim 2).  Choi et al. discloses wherein the processor is configured to: determine whether the sound data is output from a TV or a radio (see paragraph 0092-0093); 
obtain program information of the TV or the radio if it is determined that the sound data is a sound output from the TV or the radio (see paragraph 0074, fig. 5 (330)); and 
generate the related information using the obtained program information (see paragraph 0074, fig. 5 (510)).

Regarding claim 10, Shepherd et al. and Choi et al. discloses everything claimed as applied above (see claim 2).  Choi et al. discloses wherein the processor is configured to:

generate the related information including the determined item (see paragraph 0074 and fig. 5).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. and Choi et al. as applied to claim 3 above, and further in view of Inoue (U.S. Pub. No. 2001/0016946).

Regarding claim 4, Shepherd et al. and Choi et al. discloses everything claimed as applied above (see claim 3).  However, Shepherd et al. and Choi et al. are silent as to wherein the processor is configured to: obtain an electronic program guide (EPG) of the TV or the radio; and generate the related information using the EPG.
Inoue discloses wherein the processor is configured to: obtain an electronic program guide (EPG) of the TV or the radio (see paragraph 0066 and figs. 3, 6, 7); and 
generate the related information using the EPG (see paragraph 0066 and figs. 3, 6, 7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Shepherd et al. and Choi et al. to include wherein the processor is configured to: obtain an electronic program guide (EPG) of the TV or the radio; and generate the related information using the EPG as taught by Inoue for the advantage of providing more detailed information.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. and Choi et al. as applied to claim 2 above, and further in view of Juristovski et al. (U.S. Pub. No. 2012/0221975).

Regarding claim 7, Shepherd et al. and Choi et al. discloses everything claimed as applied above (see claim 2).  However, Shepherd et al. and Choi et al. are silent as to wherein the processor is configured to: if the type of the content is music, determine the item including at least one of a title, an artist, an album name, an album release date, or lyrics of the music; and generate the related information including the determined item.
Juristovski et al. discloses if the type of the content is music, determine the item including at least one of a title, an artist, an album name, an album release date, or lyrics of the music (see paragraph 0091 and fig. 7); and 
generate the related information including the determined item (see paragraph 0091 and fig. 7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Shepherd et al. and Choi et al. to include if the type of the content is music, determine the item including at least one of a title, an artist, an album name, an album release date, or lyrics of the music; and generate the related information including the determined item as taught by Juristovski et al. for the advantage of providing enhanced features.

Regarding claim 8, Shepherd et al., Choi et al. and Juristovski et al. discloses everything claimed as applied above (see claim 2).  Juristovski et al. discloses if the related information includes the lyrics of the music, match a progress of the music included in the obtained sound data to a progress of the lyrics of the music (see paragraphs 0056-0058); and
output, on the display unit, the lyrics of the music in accordance with the matched progress (see paragraphs 0056-0058).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. and Choi et al. as applied to claim 2 above, and further in view of Seo et al. (U.S. Pub. No. 2018/0285897).

Regarding claim 9, Shepherd et al. and Choi et al. discloses everything claimed as applied above (see claim 2).  However, Shepherd et al. and Choi et al. are silent as to wherein the processor is configured to: if the type of the content is a shopping broadcast, determine the item, including at least one of a name, specification information, price information, or similar product information of a product sold in the shopping broadcast; and generate the related information including the determined item.
Seo et al. discloses if the type of the content is a shopping broadcast, determine the item, including at least one of a name, specification information, price information, or similar product information of a product sold in the shopping broadcast (see fig. 1); and 

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Shepherd et al. and Choi et al. to include if the type of the content is a shopping broadcast, determine the item, including at least one of a name, specification information, price information, or similar product information of a product sold in the shopping broadcast; and generate the related information including the determined item as taught by Seo et al. for the advantage of displaying advertisement product(s) on sale.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shepherd et al. and Choi et al. as applied to claim 2 above, and further in view of Baumgartner (U.S. Pub. No. 2005/0160458).

Regarding claim 5, Shepherd et al. and Choi et al. discloses everything claimed as applied above (see claim 2).  However, Shepherd et al. and Choi et al. are silent as to wherein the processor is configured to: classify information included in the related information into at least one category; and output each classified information on each page corresponding to each category, wherein the page includes an indication indicating a position of a current page relative to total pages, or title or tag information for identifying the category corresponding to the current page.
Baumgartner discloses wherein the processor is configured to: 

output each classified information on each page corresponding to each category (see paragraphs 0118-0119, figs. 14-15),
wherein the page includes an indication indicating a position of a current page relative to total pages, or title or tag information for identifying the category corresponding to the current page (see paragraph 0120 and fig. 16).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to and to modify the method and system of Shepherd et al. and Choi et al. to include classify information included in the related information into at least one category; and output each classified information on each page corresponding to each category, wherein the page includes an indication indicating a position of a current page relative to total pages, or title or tag information for identifying the category corresponding to the current page as taught by Baumgartner for the advantage of accessing categories that may be of interest to the user.

Regarding claim 6, Shepherd et al., Choi et al. and Baumgartner discloses everything claimed as applied above (see claim 5).  Baumgartner discloses wherein the processor is configured to:
determine a user preference category among the at least one category (see paragraph 0009); and

wherein the user preference category is a category having a highest preference score, where the preference score is higher as a user output request frequency is higher and is lower as a time duration between a current time and a user output request timing is longer (see paragraphs 0010-0012).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        September 10, 2021.